DETAILED ACTION


Status of claims: Claim 1 is cancelled by preliminary amendment. Claims 2-21 are new and present for examination.
 Priority
	Acknowledgement is made for this application which is filed on 09/03/2020 is a continuation of 15/820,310 filed on 11/21/2017 and is a continuation of 14/460,768 now USPAT 8,950,296 filed on 08/15/2014 which in turn is a 371 national stage application PCT/IB2013/000684 filed on 02/15/2013 and is also a continuation in part of 13/397,202 now US 9,517,257 and in turn a continuation in part of 13/206,034 filed on 08/09/2011, now USPAT 9,518,087 which claims priority from provisional application 61/372,181 filed on 08/10/2010.	

Information Disclosure Statement
The information disclosure statement filed on 05/21/2021 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims are directed to a genus of molecular fusions comprising a tolerogenic antigen with any structure and an erythrocyte-binding moiety with any structure that allegedly bind an erythrocyte in a patient thereby linking said tolerogenic antigens to the erythrocyte.  
The specification does not contain any disclosure the structure of the fusion constructs comprising tolerogenic antigens and erythrocyte binding moieties such that a structure/function correlation can be established. Furthermore the specification does not teach how to make and/or how to use the genus of all possible structures of antigens for which tolerance is desired fused to erythrocyte binding moieties with any structure. The specification does not teach a correlation between said fusion molecules and the ability to induce antigen specific tolerance in a subject or the ability to bind to CD45 negative cells without binding to CD45 positive cells.  The genus of fusion molecules comprises a large variable genus that may or may not have a desired therapeutic value depending on the structure of the protein. The specification does not teach which structure in the composition imparts the ability to interact with CD45 negative cells while not interacting with CD45 positive cells. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings above, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406).
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification does not teach a common structural feature or a structure function relationship for the genus of possible fusion molecules such that said correlation can inform the skilled artisan that the composition can induce tolerance to an antigen in a subject and that the composition only binds to CD45 negative cells and not to CD45 positive cells. 
Therefore the claims can broadly encompass many functionally unrelated molecules within the scope of these claims and would require screening or testing for the structures that retain the desired function i.e. inducing immune tolerance to an antigen. 
The specification discloses a molecular fusion wherein the ERY1 of SEQ ID NO: 19 linked to an antibody was bound to erythrocytes. However this single species of the claimed genus is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). 

The structure of the fusion construct comprising the specific antigen fused to an erythrocyte-binding moiety is essential for it function i.e. to establish immune tolerance. However the claims do not describe a structure that correlates to the function of immune tolerance. Thus at the time of the disclosure one skilled in the art would not reasonably conclude that the Applicant had possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,246,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are drawn to a method of using the composition in the claims of U.S. Patent No. 11,246,943. 
Claim 1 in US 11,246,943 is drawn to a composition for immunomodulation to achieve antigen-specific tolerance, the composition comprising: an antigen to which tolerance is desired; wherein the antigen is selected from the group consisting of an immunogenic fragment of desmoglein 3, an immunogenic fragment of desmoglein 1, and an immunogenic fragment of desmoglein 4; an erythrocyte-binding moiety, wherein the erythrocyte-binding moiety has the ability to non-covalently, specifically bind an exterior erythrocyte surface in situ in blood, wherein the erythrocyte-binding moiety presents said antigen to the immune system of a human, wherein the erythrocyte-binding moiety comprises an antibody fragment, wherein the antigen to which tolerance is desired is recombinantly fused or chemically conjugated to the erythrocyte-binding moiety, and wherein, upon administration to a human in which tolerance to the antigen is desired: the composition binds to CD45 negative cells, but not to CD45 positive cells, and the composition reduces, fails to induce, or prevents inflammatory responses in antigen-specific T cells as compared to when the human is exposed to the antigen separately from the composition, and the composition reduces the number of resident lymph node and spleen cells expressing interferon-gamma (IFNγ), as compared to the number of resident lymph node and spleen cells expressing IFNγ when the human is exposed to the antigen separately from the composition.
Claim 2 in the instant application a method for inducing antigen-specific tolerance to an antigen in a subject, the method comprising: 	administering a composition to a subject in an amount effective to induce antigen-specific tolerance, the composition comprising:
an antigen to which tolerance is desired;
	wherein the antigen is selected from the group consisting of an immunogenic
fragment of an acetylcholine receptor, an immunogenic fragment of desmoglein 3, an immunogenic fragment of desmoglein 1, and an immunogenic fragment of desmoglein 4; an erythrocyte-binding moiety,
wherein the erythrocyte-binding moiety has the ability to non-covalently, specifically bind an exterior erythrocyte surface in situ in blood, wherein the erythrocyte-binding moiety presents said antigen to the immune system of a human, wherein the erythrocyte-binding moiety comprises an antibody fragment, wherein the antigen to which tolerance is desired is recombinantly fused or chemically conjugated to the erythrocyte-binding moiety, and wherein, upon administration to a human in which tolerance to the antigen is desired: the composition binds to CD45 negative cells, but not to CD45 positive cells, and the composition reduces, fails to induce, or prevents inflammatory responses in antigen-specific T cells as compared to when the human is exposed to the antigen alone. Claims 3-21 in the instant application are obvious over claims 2-17 in US 11,246,943. 
Conclusion: No claims are allowed.
Relevant Publication(s): Drug delivery by red blood cells: vascular carriers designed by
mother nature. Vladimir R Muzykantov. Expert Opin. Drug Deliv. (2010) 7(4):403-427.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/
Primary Examiner, Art Unit 1656
May 7, 2022